Motion Granted; Appeal Dismissed and Memorandum Opinion filed March 6,
2014.




                                         In The

                       Fourteenth Court of Appeals

                                 NO. 14-14-00055-CV


                       ROBERT C. PASCHAL, JR., Appellant

                                           V.

                         MELISSA L. PASCHAL, Appellee

                      On Appeal from the 310th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2002-54503


                 MEMORANDUM                           OPINION
      This is an appeal from a judgment signed December 16, 2013. On February 27,
2014, appellant filed a motion to dismiss the appeal because the parties have settled the
issues before the court. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                     PER CURIAM

Panel consists of Justices Boyce, Christopher, and Brown.